— Judgment unanimously modified, on the law, to nullify that condition of defendant’s sentence of probation which requires voluntary service at the Genesee County Nursing Home and Domiciliary (see People v Mandell, 50 AD2d 907), and otherwise judgment affirmed. (See L 1978, ch 500, § 1, eff July 20, 1978, adding par [f-1] to Penal Law, § 65.10, subd 2, permitting such a condition of probation for convicted misdemeanants who consent to the amount and conditions of the prescribed voluntary service.) (Appeal from judgment of Genesee County Court — falsifying business rec*821ords, first degree.) Present — Moule, J. P., Dillon, Hancock, Jr., Schnepp and Witmer, JJ.